REINHARD, Judge.
Employee appeals an award by the Labor and Industrial Relations Commission denying compensation in a workers’ compensation case. We affirm.
Employee sought compensation under the Workers’ Compensation Law, Ch. 287, RSMo 1986. Employee presented sufficient evidence at the hearing before an administrative law judge to support an award of compensation. However, employer presented contradictory evidence on the issue of the cause of employee’s injury. The administrative law judge awarded no compensation, and the Labor and Industrial Relations Commission affirmed the award and entered a final award denying compensation.
We must affirm the award if it is supported by competent and substantial evidence on the whole record and if the award reasonably could have been reached upon *22consideration of all the evidence in the light most favorable to the award. Banner Iron Works v. Mordis, 663 S.W.2d 770, 773 (Mo.App.1983). The power to judge the credibility of witnesses, to resolve conflicts in testimony, to weigh evidence, and to draw factual inferences is vested in the commission, through its administrative law judge as trier of fact. Counts v. John Fabick Tractor Co., 745 S.W.2d 839, 840 (Mo.App.1988).
An extended opinion would have no prec-edential value. We affirm pursuant to Rule 84.16(b).
Judgment affirmed.
GARY M. GAERTNER, P.J., and CRIST, J., concur.